UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1424



EDGAR M. PORTER,

                                                Plaintiff - Appellant,

          versus


MONTGOMERY   COUNTY   GOVERNMENT;  MONTGOMERY
COUNTY   HOUSING    OPPORTUNITY   COMMISSION;
MONTGOMERY COUNTY PUBLIC SCHOOL; THE CIRCUIT
COURT FOR MONTGOMERY COUNTY, MARYLAND,

                                               Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
05-75-DKC)


Submitted:   August 18, 2005                 Decided:   August 23, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edgar M. Porter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Edgar M. Porter appeals a district court order dismissing

without prejudice his civil rights complaint.             The district court

dismissed the amended supplemental complaint because Porter only

made general, non-fact-specific allegations of racial bias.                  We

have reviewed the record and the district court’s order and affirm

for the reasons cited by the district court.                    See Porter v.

Montgomery County, No. CA-05-75-DKC (D. Md. filed Mar. 15, 2005;

entered Mar. 16, 2005). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would    not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -